{¶ 1} Based on the second proposition of law in appellant’s brief and our decision in Ohio Consumers’ Counsel v. Pub. Util. Comm., 109 Ohio St.3d 328, 2006-Ohio-2110, 847 N.E.2d 1184, the decision of the Public Utilities Commission is vacated, and the cause is remanded for further proceedings not inconsistent with that decision. This order does not preclude appellant from raising its first, third, fourth, and fifth propositions of law in a future appeal from the Public Utilities Commission.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.